Citation Nr: 1820714	
Decision Date: 04/06/18    Archive Date: 04/16/18

DOCKET NO.  13-15 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for ulcers, to include gastroesophageal reflux disease (GERD).

2.  Entitlement to service connection for colitis, to include diverticulosis.

2.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Daniels, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.  

This case comes before the Board of Veterans' Appeals (Board) from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran's claim for entitlement to service connection for hypertension was granted in a December 2017 rating decision by the VA RO in Roanoke, Virginia.  Therefore, this matter is no longer a subject for current appellate review.  

The Board further notes that two of the issues on appeal were characterized as entitlement to service connection for ulcers and entitlement to service connection for colitis.  However, in light of the evidence of record, the Board has recharacterized the issues more broadly to ensure complete consideration of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6, 8 (2009).


FINDINGS OF FACT

1.  The Veteran's ulcers and GERD are not related to any injury, disease, or event incurred in service.

2.  Colitis and diverticulosis are not related to any injury, disease, or event incurred in service.

3.  The Veteran's sleep apnea is not related to any injury, disease, or event incurred in service, or to a service-connected disability.  




CONCLUSIONS OF LAW

1.  The criteria for service connection for ulcers, to include GERD, have not been met.  38 U.S.C. §§ 1110 (2012); 38 C.F.R. §§ 3.303 (2017).  

2.  The criteria for service connection for colitis, to include diverticulosis, have not been met.  38 U.S.C. §§ 1110 (2012); 38 C.F.R. §§ 3.303 (2017).

3.  The criteria for service connection for sleep apnea, to include as secondary to service-connected PTSD, have not been met.  38 U.S.C. §§ 1101, 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2017).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).  Proper notice from VA must inform the appellant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Such notice must advise that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id.; 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.159, 3.326 (2017); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication.  Moreover, the appellant had a meaningful opportunity to participate effectively in the processing of the claim decided herein with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter dated in May 2010.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the adjudication in the December 2017 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claims decided herein.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.

Finally it is noted that this appeal was remanded by the Board in August 2017 in order to afford the Veteran VA examinations.  The Board is now satisfied that there was substantial compliance with this remand.  See Stegall v. West, 11 Vet. Ap. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Specifically, the Veteran was afforded VA examinations in October 2017, which the Board finds adequate for adjudication purposes.  Accordingly, the Board finds that the remand directives were substantially complied with, and, thus, there is no Stegall violation in this case.

Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C. §§ 1110, 1131 (2012).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017).

Generally, to establish service connection for a disability resulting from a disease or injury incurred in service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

Ulcers, to include, GERD

The Veteran's cousin M.V. submitted a statement in May 2010 and indicated that he knew the Veteran his whole life.  He further stated that the Veteran developed ulcers shortly after returning from service, for which he was hospitalized.  

The Veteran submitted his notice of disagreement in January 2011 and indicated that he had been hospitalized for ulcers in 1970 and again in 1985.  

In March 2011, a social worker noted that the Veteran was hospitalized in 1970 and 1985 for stomach ulcers and bouts with colitis.  At the time, doctors told him it was related to stress, as the Veteran worked long hours as a wholesale floral supply business owner.  Later in March 2011, the Veteran stated he had a prior diagnosis of ulcer disease.

The Veteran was diagnosed with GERD in July 2011.

In October 2015, a social worker noted that the Veteran had a long history with ulcers that started soon after he returned from Vietnam.

Pursuant to the August 2017 Board remand, the Veteran received a stomach and duodenal conditions VA examination in October 2017 and reported a history of duodenal ulcers from around 1969 and 1985.  The Veteran indicated that he was hospitalized and treated for duodenal ulcers in both years, but medical documentation was unavailable.  The examiner, however, indicated that the Veteran did not currently have objective clinical or diagnostic findings of ulcers.  He complained of heartburn symptoms, but the examiner attributed them to GERD and not peptic ulcer disease.  The examiner found that the Veteran's recollection of having been told he had a duodenal ulcer was not supported by medical evidence or documentation.  

Based on a review of the record and the examination results, the examiner concluded that it was less as likely as not that the Veteran's claimed ulcers or GERD were related to service.  The Veteran did not have any recent or current subjective symptoms or objective diagnostic findings of peptic ulcer disease, and there was no supporting medical evidence of hospitalization for ulcers.  Furthermore, the Veteran's service treatment records were silent on the issue; the 1968 separation physical examination notes that the Veteran denied any gastrointestinal issues.  The examiner noted that one of the most significant risk factors for GERD was obesity and he concluded that, as the Veteran was obese at the onset and diagnosis of his GERD, it was the most likely cause of the disability.  

The Board attaches the most significant probative value to the October 2017 VA examination opinion, as it appears to be well-reasoned, detailed, consistent with the other evidence of record, and included an access to the accurate background of the Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  The examiner concluded that the Veteran did not have a current ulcer disability, and any symptoms attributable to such a disability were caused by GERD.  While the Veteran has credibly indicated that he received treatment for ulcers after service, the Board notes that there is no medical evidence to corroborate his assertions.  As such, the Board must afford more probative value to the more persuasive and competent October 2017 medical opinion and conclude that he does not have a current ulcer disability.  Rather, the Veteran has GERD, which the examiner competently linked it to his obesity and not to service.  Furthermore, the October 2017 examiner considered the credible lay statements submitted by the Veteran's friends and family regarding his gastrointestinal symptoms when reaching his conclusion.  Compared to the competent medical opinion regarding causation based on an accurate interpretation of the record, the Board finds that the claim is not in equipoise and that, therefore, service connection for ulcers, to include GERD, is not warranted.  

Colitis, to include Diverticulosis

In June 2010, the Veteran's former employee F.C. submitted a statement indicating that he had worked for the Veteran for 14 years.  F.C. indicated that the Veteran had irritable bowel problems in addition to colitis.  

The Veteran's wife, F.S., submitted a statement in July 2010 and indicated that her husband "has been plagued with colitis."

On his January 2011 notice of disagreement, the Veteran indicated that his colitis started six months after separation from the military, and he had frequent attacks.  However, it was controlled with certain diets.  

Pursuant to the August 2017 Board remand, the Veteran received an intestinal condition VA examination in October 2017 and reported he had single bouts of acute colitis around 1972 and again in the mid-1980s.  However, it resolved with self-treatment as needed for diarrhea.  The examiner found that the Veteran's bowel symptoms were attributable to lack of dietary fiber and food intolerance, and not to colitis.  He did not have any current subjective symptoms or objective diagnostic findings of colitis, and there was no supporting medical evidence of a previous diagnosis of colitis.  There was, however, evidence of record indicating the presence of diverticulosis and a past history of diverticulitis, which were due to a generic predisposition and lack of dietary fiber.  The examiner noted that one of the most significant risk factors for diverticulosis and diverticulitis was obesity and lack of dietary fiber.  He concluded that, as the Veteran was obese at the onset and diagnosis of his diverticulosis and diverticulitis, obesity and lack of dietary fiber were the most likely causes of the disabilities.  

Based on a review of the record and the examination results, the examiner concluded that it was less as likely as not that the Veteran's disabilities were related to service.  The Veteran did not have any recent or current subjective symptoms or objective diagnostic findings of colitis, and there was no supporting medical evidence of a previous diagnosis of colitis.  Furthermore, the Veteran's service treatment records were silent on the issue; the 1968 separation physical examination notes that the Veteran denied any gastrointestinal issues.  As such, the examiner found that the Veteran's claimed colitis, nor current diverticulosis with infrequent bouts of diverticulitis conditions, were incurred during or caused by service.  

The Board attaches the most significant probative value to the October 2017 VA examination opinion, as it appears to be well-reasoned, detailed, consistent with the other evidence of record, and included an access to the accurate background of the Veteran.  See Prejean, 13 Vet. App. at 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  The examiner concluded that the Veteran did not have a current diagnosis of colitis, and any symptoms attributable to such a disability were in fact caused by diverticulosis with infrequent bouts of diverticulitis.  While the Veteran has credibly indicated that he received treatment for colitis after service, the Board notes that there is no medical evidence to corroborate his assertions.  As such, the Board must afford more probative value to the competent October 2017 medical opinion and conclude that he does not have a current diagnosis of colitis.  Furthermore, the October 2017 examiner considered the credible lay statements submitted by the Veteran's friends and family regarding his gastrointestinal symptoms when reaching his conclusion.  Compared to the competent medical opinion regarding causation based on an accurate interpretation of the record, the Board finds that the claim is not in equipoise and that, therefore, service connection for colitis, to include diverticulosis, is not warranted.  

Sleep Apnea

The Veteran received a private polymonogram in July 2006 and was diagnosed with severe obstructive sleep apnea syndrome.  

The Veteran submitted his notice of disagreement in January 2011 and indicated that he had been diagnosed with sleep apnea twice.  He did not have any issues prior to service, but began having sleep problems shortly after separation from service.  

Pursuant to the August 2017 Board remand, the Veteran received a sleep apnea VA examination in October 2017 and the examiner noted a current diagnosis of obstructive sleep apnea.  The Veteran reported that his sleep was disturbed every two hours, and he slept about six hours each night.  His wife told him that he snored tremendously, and he reported nonrestorative sleep most nights of the week.  Upon examination, the examiner noted that the Veteran was 250 pounds with a body mass index (BMI) of 38, which classified as obese.

Based on a review of the record and the examination results, the examiner concluded that it was less likely as not that the Veteran's sleep apnea was due to service.  The examiner found that there was no report of daytime hypersomnolence or sleep disturbances during service.   Furthermore, he concluded that it was as least as likely as not caused by or aggravated by any service-connected condition, as obstructive sleep apnea was an anatomical architectural problem that was not caused or worsened by mental health conditions including PTSD.  Rather, the single most overwhelming risk factor for developing sleep apnea was obesity, and the examiner noted that the Veteran was obese at the time of his diagnosis.  

The Board attaches the most significant probative value to the October 2017 VA examination opinion, as it appears to be well-reasoned, detailed, consistent with the other evidence of record, and included an access to the accurate background of the Veteran.  See Prejean, 13 Vet. App. at 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).   While the examiner based his conclusions on a lack of contemporaneous medical records, he also provided an alternative etiology by linking the Veteran's sleep apnea to his obesity.  Furthermore, the Veteran's own credible statements indicate that his sleep issues did not begin until after he separated from service.  Compared to the competent medical opinion regarding causation and aggravation based on an accurate interpretation of the record, the Board finds that the claim is not in equipoise and that, therefore, service connection for sleep apnea is also not warranted.  







	(CONTINUED ON NEXT PAGE)


In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F. 3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990). 


ORDER


Entitlement to service connection for ulcers, to include GERD, is denied.

Entitlement to service connection for colitis, to include diverticulosis, is denied.

Entitlement to service connection for sleep apnea is denied.




______________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


